Citation Nr: 1044606	
Decision Date: 11/30/10    Archive Date: 12/03/10

DOCKET NO.  06-27 069	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California

THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability. 

2.  Entitlement to service connection for a left wrist 
disability.

3.  Entitlement to service connection for bilateral hip 
disability. 

4.  Entitlement to service connection for a right knee 
disability.

5.  Entitlement to service connection for a left knee disability.

6.  Entitlement to service connection for a bilateral ankle 
disability.

7.  Entitlement to service connection for left Achilles injury. 

8.  Entitlement to service connection for a skin disability of 
the feet, claimed as tinea pedis.

9.  Entitlement to service connection for bilateral hearing loss.

10.  Entitlement to service connection tinnitus.

REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs

WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
December 1996 to March 2001 and from April 2007 to November 2008.  
He also served in Navy Reserve. 

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in September 2004 of a Department of 
Veterans Affairs (VA) Regional Office (RO).

In January 2007, the Veteran appeared at a hearing before a 
Decision Review Officer.  A copy of the transcript is in the 
Veteran's file.

In a rating decision dated in September 2008, the RO granted 
service connection for a left shoulder disability.  In a rating 
decision March 2010, the RO granted service connection for: 
degenerative disc disease of the cervical spine, degenerative 
disc disease of the lumbar spine, cubital tunnel syndrome of the 
left ulnar nerve, degenerative joint disease of the right elbow 
and left elbow, and degenerative joint disease of the right 
wrist.  



In the rating decision in March 2010, the RO denied service 
connection for hyperlipidemia and for residuals of a traumatic 
brain injury.  The Veteran has the remainder of the one-year 
period that began on March 31, 2010, to file a notice of 
disagreement if he so chooses. 

The remaining claims on appeal are REMANDED to the RO via the 
Appeals Management Center in Washington, D.C.  


REMAND

Before deciding the claims of service connection, further 
procedural and evidentiary development under the duty to assist 
is needed.

In January 2007, the Veteran stated that he had served in the 
Navy Reserve from March 2001 to March 2005.  As the Reserve 
records are relevant to the claims, further development is 
needed.

In March 2010, the RO noted that the service treatment records 
for the time period of active duty from June 2007 to August 2008 
were unavailable.  

VA will make as many requests as are necessary to obtain relevant 
records from a Federal department or agency unless the records 
sought do not exist or that further efforts to obtain the records 
would be futile.  38 C.F.R. § 3.159(c)(2). 

Since the initial request for service treatment records was made 
shortly after the Veteran had been separated from active duty in 
November 2008, and as the service treatment records may not have 
been forwarded to the proper Federal custodian, another request 
is warranted.  





Accordingly, the case is REMANDED for the following action:

1.  Request the Navy Reserve records to 
include service personnel records, 
including dates of active duty for 
training, and service treatment records, 
from the appropriate Federal custodian for 
Navy Reserve SEAL TEAM THREE, Coronado, 
California.  If the records do not exist 
or further efforts to obtain the records 
would be futile, notify the Veteran in 
accordance with 38 C.F.R. § 3.159(e).

2.  Make another request for the service 
treatment records for the period of active 
duty from April 2007 to November 2008 from 
the Service Medical Records Center, P. O. 
Box 150950, St. Louis, Missouri, 
63115-8950.  If the records do not exist 
or further efforts to obtain the records 
would be futile, notify the Veteran in 
accordance with 38 C.F.R. § 3.159(e).

3.  Ask the Veteran either to submit or to 
authorize VA to obtain on his behalf any 
relevant private medical records, 
including any civilian employment medical 
records, pertaining to his claims. 

4.  After completion of the above, 
determine whether the evidence of record 
is sufficient to decide the claims and, if 
not, afford the Veteran the appropriate 
orthopedic, skin, or audiology 
examinations and then adjudicate the 
remaining claims of service connection.  







If any benefit sought remains denied, 
furnish the Veteran and his representative 
a supplemental statement of the case and 
return the case to the Board. 

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).



_________________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


